IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 01-41211
                          Summary Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

ROBERT RAMOS,

                                          Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. M-01-CR-265-3
                      --------------------
                          May 29, 2002

Before DAVIS, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Robert Ramos appeals his sentence following his guilty-plea

conviction for conspiracy to possess more than 100 kilograms of

marijuana with intent to distribute.   Ramos argues that the

district court erred in assessing a two-point sentencing

enhancement for possession of a firearm during the commission of

the convicted offense.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-41211
                                -2-

     The district court’s decision to enhance Ramos’ offense

level for possession of a firearm under U.S.S.G. § 2D1.1(b)(1) is

a factual determination that this court reviews for clear error.

See United States v. Broussard, 80 F.3d 1025, 1041 (5th Cir.

1996).   “Possession of a firearm will enhance a defendant’s

sentence under U.S.S.G. § 2D1.1(b)(1) where a temporal and

spatial relationship exists between the weapon, the

drug-trafficking activity, and the defendant.”    United States v.

Marmolejo, 105 F.3d 1213, 1216 (5th Cir. 1997).   A black pickup

truck containing a loaded handgun was parked in close proximity

to a large quantity of marijuana at the scene of Ramos’ arrest.

Ramos admitted that he had previously driven this vehicle, in

which a small quantity of marijuana and a map tracing a route

designed to avoid immigration inspection stations were also

found.   There was also evidence, contained in Ramos’ presentence

report, that Ramos was the driver of black pickup truck.   The

Government thus established the requisite temporal and spatial

relationship, and Ramos failed to establish that it was “clearly

improbable” that the gun was connected with the offense.     See

United States v. Cooper, 274 F.3d 230, 246 n.8 (5th Cir. 2001).

     For the foregoing reasons, Ramos’ sentence is AFFIRMED.